EXHIBIT 10.5

 
WENDY’S/ARBY’S GROUP, INC.
AMENDED AND RESTATED
2002 EQUITY PARTICIPATION PLAN
 
(as amended through February 3, 2009)


1. Purpose. The purpose of the Amended and Restated 2002 Equity Participation
Plan (as amended through the date hereof, the “Plan”) of Wendy’s/Arby’s Group,
Inc. (the “Company”) is to promote the interests of the Company and its
stockholders by (i) securing for the Company and its stockholders the benefits
of the additional incentive inherent in the ownership of the capital stock of
the Company (the “Capital Stock”) by selected officers, directors (“Directors”)
and key employees of, and consultants to, the Company and its Subsidiaries and
Affiliates (as each is defined in Section 4 hereof) who are important to the
success and growth of the business of the Company and its Subsidiaries and
Affiliates and (ii) assisting the Company to secure and retain the services of
such persons. The Plan provides for granting such persons (a) options
(“Options”) for the purchase of shares of Capital Stock (the “Shares”), (b)
tandem stock appreciation rights (“SARs”), (c) Shares which are both restricted
as to transferability and subject to a substantial risk of forfeiture
(“Restricted Shares”) and (d) restricted share units, each of which is a
hypothetical investment equivalent to one Share (“Restricted Share Units”). The
Plan also provides for automatic grants of Options to non-employee Directors and
permits such non-employee Directors to elect to receive all or a portion of
their annual retainer fees and/or board of directors or committee meeting
attendance fees in Shares.


2. Administration. The Plan shall be administered by a Committee (the
“Committee”) consisting of two or more Directors appointed by the Board of
Directors of the Company (the “Board of Directors”). It is intended, but not
required, that the directors appointed to serve on the Committee shall be
“Non-Employee Directors” (within the meaning of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Act”)), and “outside
directors” within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), to the extent Rule 16b-3 and Section 162(m),
respectively, are applicable to the Company and the Plan; however, the fact that
a Committee member shall fail to qualify under either of the foregoing
requirements shall not invalidate any award which is otherwise validly made
under the Plan. The members of the Committee may be changed at any time and from
time to time in the discretion of the Board of Directors. Subject to the
limitations and conditions hereinafter set forth, and except with respect to
automatic grants to non-employee Directors pursuant to Section 11.1 hereof, the
Committee shall have authority to grant Options hereunder, to determine the
number and class of Shares for which each Option shall be granted and the Option
price or prices, to determine any conditions pertaining to the exercise or to
the vesting of each Option, to grant tandem SARs in connection with any Option
either at the time of the Option grant or thereafter, to make awards of
Restricted Shares and/or Restricted Share Units, to determine the number of
Restricted Shares and/or Restricted Share Units to be granted, and to establish
in its discretion the restrictions to which any such Restricted Shares or
Restricted Share Units shall be subject. The Committee shall have full power to
construe and interpret the Plan and any Plan agreement executed pursuant to the
Plan, to establish and amend rules for its administration, to establish in its
discretion terms and conditions applicable to the exercise of Options and SARs
and the grant of Restricted Shares and Restricted Share Units and to make any
other determination and take any other action that the Committee deems necessary
or desirable

 
- 1 -

--------------------------------------------------------------------------------

 

for the administration of the Plan. The determination of the Committee on all
matters relating to the Plan or any Plan agreement shall be conclusive. No
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any award hereunder.


3. Shares Subject to the Plan. The Shares to be transferred or sold pursuant to
the grant of Restricted Shares, settlement of Restricted Share Units or the
exercise of Options or SARs granted under the Plan or pursuant to the election
by a Director to receive all or a portion of their annual retainer fees and/or
board of directors or committee meeting attendance fees, if any (“Fees”), in
Shares shall be authorized Shares, and may be issued Shares reacquired by the
Company and held in its treasury or may be authorized but unissued Shares.
Subject to the provisions of Section 23 hereof (relating to adjustments in the
number and classes or series of Capital Stock to be delivered pursuant to the
Plan), the maximum aggregate number of Shares to be granted as Restricted
Shares, in respect of which Restricted Share Units may be granted, or to be
delivered on the exercise of Options or SARs or upon a Director’s election to
receive Fees in Shares shall be 22,400,000 shares of the Company’s Class A
Common Stock, par value $0.10 per share (the “Common Stock”).


If an Option expires or terminates for any reason during the term of the Plan
and prior to the exercise in full of such Option or the related SAR, if any, or
if Restricted Shares or Restricted Share Units are forfeited as provided in the
grant of such Restricted Shares or Restricted Share Units, the number of Shares
previously subject to but not delivered under such Option, related SAR or grant
of Restricted Shares or Restricted Share Units shall be available to be awarded
thereafter. An Option that terminates upon the exercise of a tandem SAR shall be
deemed to have been exercised at the time of the exercise of such tandem SAR,
and the Shares subject thereto shall not be available for further grants under
the Plan.


4. Eligibility. Options, SARs, Restricted Shares or Restricted Share Units may
be granted from time to time to selected officers, and subject to the provisions
of Section 2 hereof, Directors (including non-employee Directors) and key
employees of, and consultants to, the Company or any consolidated Subsidiary or
Affiliate, each as defined in this Section 4; provided that a consultant shall
be eligible for the grant of Options, SARs, Restricted Shares and Restricted
Share Units only if such person is a consultant to the Company, a Subsidiary or
Affiliate who is entitled to participate in an “employee benefit plan” within
the meaning of 17 CFR ss. 230.405 (which, as of the effective date of the Plan,
includes those who (A) are natural persons and (B) provide bona fide services to
the Company or a Subsidiary or Affiliate of the Company other than in connection
with the offer or sale of securities in a capital-raising transaction, and do
not directly or indirectly promote or maintain a market for the Company’s
securities). From time to time, the Committee shall designate from such eligible
persons those who will be granted Options, SARs, Restricted Shares or Restricted
Share Units, and in connection therewith, the number of Shares to be covered by
each grant of Options, Restricted Shares or Restricted Share Units. In addition,
Options shall be granted automatically to non-employee Directors and
non-employee Directors shall be entitled to receive all or a portion of their
Fees in Shares as provided in Section 11 hereof. Persons granted Options or SARs
are referred to hereinafter as “optionees,” and persons granted Restricted
Shares or Restricted Share Units are referred to hereinafter as “grantees.”
Nothing in the Plan, or in any grant of Options, SARs, Restricted Shares or

 
- 2 -

--------------------------------------------------------------------------------

 

Restricted Share Units pursuant to the Plan, shall confer on any person any
right to continue in the employ or service of the Company or any of its
Subsidiaries or Affiliates, nor in any way interfere with the right of the
Company or any of its Subsidiaries or Affiliates to terminate the person’s
employment or service at any time.


The term “Subsidiary” shall mean, at the time of reference, any entity organized
or acquired (other than the Company) in an unbroken chain of entities beginning
with the Company if each of the entities (including the Company) other than the
last entity in the unbroken chain owns stock or other ownership interests
possessing 50% or more of the total combined voting power of all classes of
stock or other ownership interests in one of the other entities in such chain.
The term “Affiliate” shall mean any person or entity which, at the time of
reference, directly, or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with, the Company. Notwithstanding
any other provision of the Plan to the contrary, in no event may Restricted
Shares or Restricted Share Units, in each case that are intended to qualify as
“162(m) Performance-Based Awards” (as defined in Section 27), Options and/or
SARs be granted under the Plan to any individual in any one calendar year in an
amount exceeding an aggregate of 3,000,000 shares of Common Stock.




PROVISIONS RELATING TO OPTIONS AND SARs


5. Character of Options. Options granted hereunder shall not be incentive stock
Options as such term is defined in Section 422 of the Code. Options granted
hereunder shall be “non-qualified” stock options subject to the provisions of
Section 83 of the Code.


6. Stock Option Agreement. Each Option granted under the Plan, whether or not
accompanied by SARs, shall be evidenced by a written stock option agreement,
which shall be executed by the Company and by the person to whom the Option is
granted. The agreement shall contain such terms and provisions, not inconsistent
with the Plan, as shall be determined by the Committee.


7. Option Exercise Price. The price per Share to be paid by the optionee on the
date an Option is exercised shall not be less than 100 percent of the fair
market value of one Share on the date the Option is granted. In no event shall
the price per Share to be paid by the optionee on the date an Option is
exercised be less than its par value.


For purposes of this Plan, the “fair market value” as of any date in respect of
any Shares of Common Stock shall mean either (i) the closing price per share of
Common Stock on such date or (ii) the average of the high and low sales prices
of a share of Common Stock on such date, as determined by the Committee in its
sole discretion. The closing price on any such date shall be (a) as reported on
the composite transactions tape for the principal exchange on which the Common
Stock is listed or admitted to trading (the “Composite Tape”), or if the Common
Stock is not reported on the Composite Tape or if the Composite Tape is not in
use, the last reported sales price regular way on the principal national
securities exchange on which the Common Stock shall be listed or admitted to
trading (which shall be the national securities exchange on which the greatest
number of shares of Common Stock has been traded during the

 
- 3 -

--------------------------------------------------------------------------------

 

30 consecutive trading days commencing 45 trading days before such date), or, in
either case, if there is no transaction on any such date, the average of the
closing bid and asked prices regular way on such date, or (b) if the Common
Stock is not listed on any national securities exchange but is quoted in the
Nasdaq National Market (the “Nasdaq”) on a last sale basis, the average between
the high bid price and low ask price reported on such date, or, if there is no
such sale on that date, then on the last preceding date on which a sale was
reported. If on any such date the Common Stock is not listed by or quoted on any
such exchange or the Nasdaq, the fair market value of any Shares of Common Stock
on such date shall be determined by the Committee in its sole discretion. Such
fair market value shall be determined using a reasonable application of a
reasonable valuation method in accordance with the regulations under Section
409A of the Internal Revenue Code.


Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding options or SARs or cancel outstanding options or SARs in exchange
for cash, other awards or options or SARs with an exercise price that is less
than the exercise price of the original options or SARs without stockholder
approval.


8. Option Term. The period after which Options granted under the Plan (other
than Options granted pursuant to Section 11) may not be exercised shall be
determined by the Committee with respect to each Option granted, but may not
exceed ten years from the date on which the Option is granted, subject to the
third paragraph of Section 9 hereof.


9. Exercise of Options. The time or times at which or during which Options
granted under the Plan may be exercised, and any conditions pertaining to such
exercise or to the vesting in the optionee of the right to exercise Options or
SARs, shall be determined by the Committee in its sole discretion, except as
otherwise specifically set forth herein. Subsequent to the grant of an Option
which is not immediately exercisable in full, the Committee, at any time before
complete termination of such Option, may accelerate or extend the time or times
at which such Option and the related SAR, if any, may be exercised in whole or
part; provided, however, that any such extension shall not extend the time for
exercise later than the original latest expiration date of the Option and/or
SAR.


Except as provided in this paragraph, no Option or SAR granted under the Plan
shall be assignable or otherwise transferable by the optionee, either
voluntarily or involuntarily, except by will or the laws of descent and
distribution and an Option or SAR shall be exercisable during the optionee’s
lifetime only by the optionee. The Committee may in the applicable Option
agreement or at any time thereafter in an amendment to an Option agreement
provide that Options granted hereunder may be transferred with or without
consideration by the Optionee, subject to such rules as the Committee may adopt
to preserve the purposes of the Plan, (i) pursuant to a domestic relations order
or (ii) to one or more of:


(x) the optionee’s spouse, children or grandchildren (including adopted
children, stepchildren and grandchildren) (collectively, the “Immediate
Family”);

 
- 4 -

--------------------------------------------------------------------------------

 



(y) a trust solely for the benefit of the optionee and/or his or her Immediate
Family;


(z) a partnership or limited liability company, the partners or members of which
are limited to the optionee and his or her Immediate Family; or


(aa) any other person or entity authorized by the Committee


(each transferee is hereinafter referred to as a “Permitted Transferee”);
provided, however, that the optionee gives the Committee advance written notice
describing the terms and conditions of the proposed transfer and the Committee
notifies the optionee in writing that such a transfer would comply with the
requirements of the Plan, any applicable Option agreement and any amendments
thereto.


The terms and conditions of any Option transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in the Plan or in an Option agreement or any amendment thereto to an
optionee or grantee shall be deemed to refer to the Permitted Transferee, except
that (a) Permitted Transferees shall not be entitled to transfer any Options,
other than by will or the laws of descent and distribution; (b) Permitted
Transferees shall not be entitled to exercise any transferred Options unless
there shall be in effect a registration statement on an appropriate form
covering the shares to be acquired pursuant to the exercise of such Option if
the Committee determines that such a registration statement is necessary or
appropriate; (c) the Committee or the Company shall not be required to provide
any notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the optionee under the Plan or
otherwise; and (d) the events of termination of employment by, or services to,
the Company under clause (b) of the third paragraph of this Section 9 and
Section 11.1, as the case may be, hereof shall continue to be applied with
respect to the original optionee, following which the Options shall be
exercisable by the Permitted Transferee only to the extent, and for the periods,
specified in this Section 9 and Section 11.1, as the case may be.


The unexercised portion of any Option (other than Options granted pursuant to
Section 11) or SAR granted under the Plan shall automatically and without notice
terminate and become null and void at the time of the earliest to occur of the
following:


(a) the expiration of the period of time determined by the Committee upon the
grant of such Option; provided that such period shall not exceed ten years from
the date on which such Option was granted;


(b) the termination of the optionee’s employment by, or services to, the Company
and its Subsidiaries or Affiliates if such termination constitutes or is
attributable to a breach by the

 
- 5 -

--------------------------------------------------------------------------------

 

optionee of an employment or consulting agreement with the Company or any of its
Subsidiaries or Affiliates, or if the optionee is discharged or if his or her
services are terminated for cause; or


(c) the expiration of such period of time or the occurrence of such event as the
Committee in its discretion may provide upon the granting thereof.


The Committee and the Board of Directors shall have the right to determine what
constitutes cause for discharge or termination of services, whether the optionee
has been discharged or his or her services terminated for cause and the date of
such discharge or termination of services, and such determination of the
Committee or the Board of Directors shall be final and conclusive.


In the event of the death of an optionee, Options or SARs, if any, exercisable
by the optionee at the time of his or her death may be exercised within one year
thereafter by the person or persons to whom the optionee’s rights under the
Options or SARs, if any, shall pass by will or by the applicable law of descent
and distribution. However, in no event may any Option or SAR be exercised by
anyone after the earlier of (a) the final date upon which the optionee could
have exercised it had the optionee continued in the employment of, or continued
to provide services to, the Company or its Subsidiaries or Affiliates to such
date, or (b) one year after the optionee’s death.


An Option may be exercised only by a notice in writing complying in all respects
with the applicable Option agreement. Such notice may instruct the Company to
deliver Shares due upon the exercise of the Option to any registered broker or
dealer approved by the Company (an “approved broker”) in lieu of delivery to the
optionee. Such instructions shall designate the account into which the Shares
are to be deposited. The optionee may tender such notice, properly executed by
the optionee, together with the aforementioned delivery instructions, to an
approved broker. The purchase price of the Shares as to which an Option is
exercised shall be paid in cash or by check, except that the Committee may, in
its discretion, allow such payment to be made by surrender of Shares which are
not Restricted Shares subject to the “Transferability Restrictions” set forth in
Section 13 (at their fair market value on the date of exercise); provided,
however, that such Shares are not subject to any pledge or other security
interest and have either been held by the optionee for at least six months,
previously acquired by the optionee on the open market or meet such other
requirements as the Committee may determine necessary in order to avoid an
accounting charge to the earnings of the Company in respect of the Option (such
eligible Shares being referred to herein as “Mature Shares”), or by a
combination of cash, check and Mature Shares.


Payment in accordance with this Section 9 may be deemed to be satisfied, if and
to the extent provided in the applicable Option agreement, by delivery to the
Company of an assignment of a sufficient amount of the proceeds from the sale of
Shares acquired upon exercise to pay for all of the Shares acquired upon
exercise and an authorization to the broker or selling agent to pay that amount
to the Company, which sale shall be made at the optionee’s direction at the time
of exercise, provided that the Committee may require the optionee to furnish an
opinion of counsel acceptable to the Committee to the effect that such delivery
would not result in the

 
- 6 -

--------------------------------------------------------------------------------

 

optionee incurring any liability under Section 16 of the Act, and does not
require the consent, clearance or approval of any governmental or regulatory
body (including any securities exchange or similar self-regulatory
organization).


Wherever in this Plan or any Option agreement an optionee is permitted to pay
the exercise price of an Option or taxes relating to the exercise of an Option
by delivering Shares, the optionee may, subject to procedures satisfactory to
the Committee, satisfy such delivery requirement by presenting proof of
beneficial ownership of such Shares, in which case the Company shall treat the
Option as exercised without further payment and shall withhold such number of
Shares from the Shares acquired by the exercise of the Option (or if the Option
is paid in cash, cash in an amount equal to the fair market value of such shares
on the date of exercise).


10. Stock Appreciation Rights. The Committee may in its discretion grant SARs in
connection with any Option, either at the time the Option is granted or at any
time thereafter while the Option remains outstanding, to any person who at that
time is eligible to be granted an Option. The number of SARs granted to a person
which shall be exercisable during any given period of time shall not exceed the
number of Shares which such optionee may purchase upon the exercise of the
related Option or Options during such period of time. Upon the exercise of an
Option pursuant to the Plan, the SARs relating to the Shares covered by such
exercise shall terminate. Upon the exercise of SARs pursuant to the Plan, the
related Option to the extent of an equal number of Shares shall terminate.


Upon an optionee’s exercise of some or all of such optionee’s SARs, the optionee
shall receive in settlement of such SARs an amount equal to the value of the
stock appreciation for the number of SARs exercised, payable in cash, Shares of
the same class as that subject to the related Option or a combination thereof,
as determined in the sole discretion of the Committee. The stock appreciation
for an SAR is the difference between (i) the fair market value, as determined by
the Committee as set forth in the underlying agreement, of the underlying Share
on the date of the exercise of such SAR and (ii) the Option price specified for
the related Option. At the time of such exercise, the optionee shall have the
right to elect the portion of the amount to be received that shall consist of
cash and the portion that shall consist of Shares which, for purposes of
calculating the number of Shares to be received, shall be valued at their fair
market value on the date of the exercise of such SARs. The Committee in its sole
discretion shall have the right to disapprove an optionee’s election to receive
cash in full or partial settlement of the SARs exercised, and to require the
Shares to be delivered in lieu of cash. If Shares are to be received upon
exercise of an SAR, cash shall be delivered in lieu of any fractional share.


An SAR shall be exercisable only during the period determined by the Committee,
which period shall be within the period that the related Option is exercisable.


11. Automatic Grants to Non-Employee Directors; Elective Purchase of Shares.


11.1 Automatic Grants to Non-Employee Directors.  Notwithstanding any other
provision of the Plan, but subject to Section 11.3, each Director who is
initially elected or appointed as a Director after the date of the adoption of
the Plan by the Board of Directors and who is not then an employee of the
Company, any Subsidiary or any Affiliate shall be granted on the later of (i)

 
- 7 -

--------------------------------------------------------------------------------

 

the date of the approval of the Plan by the stockholders or (ii) the date of
such Director’s initial election or appointment to the Board of Directors, a
non-qualified Option to purchase 45,000 Shares of Common Stock. On the date of
each annual meeting of stockholders of the Company held after the Plan is
adopted by the Board of Directors at which a Director is reelected, such
Director shall be granted a non-qualified Option to purchase 12,000 Shares of
Common Stock. Each such Option shall have a term of ten years, subject to the
provisions of this Section 11.1 below. Each such Option shall become exercisable
to the extent of one-half thereof on each of the two immediately succeeding
anniversaries of the date of grant, subject to continued service on the Board of
Directors. The price per Share to be paid by the holder of such an Option shall
equal the fair market value of one Share on the date the Option is granted. The
purchase price of the Shares as to which such an Option is exercised shall be
paid in cash, by check, by the delivery of Mature Shares, through the cashless
exercise program described in Section 9, or any combination thereof, at the
Director’s election. Any Director holding Options granted under this Section
11.1 who is a member of the Committee shall not participate in any action of the
Committee with respect to any claim or dispute involving such Director’s
Options. Notwithstanding the foregoing, the provisions of this Section 11.1
shall no longer apply with respect to, and shall not provide a basis for, future
option grants after February 3, 2009.


Subject to the provisions of the applicable Plan agreement, the unexercised
portion of any such Option shall automatically and without notice terminate and
become null and void at the time of the earliest to occur of the following:


(a) the expiration of ten years from the date on which such Option was granted;


(b) if the optionee’s service is terminated for “cause”, the termination of the
optionee’s service to the Company and its Subsidiaries or Affiliates. For
purposes of this section, “cause” shall mean that the optionee’s service is
terminated (i) on account of fraud, embezzlement or other unlawful or tortious
conduct, whether or not involving or against the Company or any Subsidiary or
Affiliate, (ii) for violation of a policy of the Company or any Subsidiary or
Affiliate, (iii) for serious and willful acts or misconduct detrimental to the
business or reputation of the Company or any Subsidiary or Affiliate or (iv) for
“cause” or any like term as defined in any written contract between the Company
and the optionee;


(c) if the optionee’s service terminates for reasons other than as provided in
subsection (b) or (d) of this Section 11.1, (i) with respect to the portion of
such optionee’s Option that was not exercisable immediately prior to such
termination, the termination of the optionee’s service to the Company and its
Subsidiaries or Affiliates and (ii) with respect to the portion that was
exercisable immediately prior to such termination, 90 days after the termination
of the optionee’s service to the Company and its Subsidiaries or Affiliates,
subject to subsection (a) of this Section 11.1; and


(d) if the optionee’s service terminates by reason of his death, or if the
optionee’s service terminates in the manner described in subsection (c) of this
Section 11.1 and he dies within such period for exercise provided for therein,
(i) with respect to the portion of such optionee’s Option that was not
exercisable immediately prior to such termination, the death of such optionee
and (ii) with respect to the portion that was exercisable immediately prior

 
- 8 -

--------------------------------------------------------------------------------

 

to such optionee’s death, one year after the optionee’s death (and such portion
of the Option shall be exercisable for the period described in clause (ii) by
the person to whom such Option passes under such optionee’s will (or, if
applicable, pursuant to the laws of descent and distribution)), subject to
subsection (a) of this Section 11.1.


11.2 Elective Purchase of Shares. In addition to any other benefit to which any
Director may be entitled under the terms of the Plan, a Director shall be
permitted to elect to receive all or any portion of the Fees that otherwise
would be payable in cash to such Director in Shares of Common Stock rather than
cash in accordance with the provisions of this Section 11.2.


Any Director may elect to receive all or any portion of his or her Fees in
Shares of Common Stock rather than cash by delivering a written election (an
“Election Notice,” the election set forth therein being referred to as the
“Election”) to the Secretary of the Company and such Election shall specify the
percent of the Director’s Fees to be received in Shares of Common Stock. An
Election shall continue in effect until it is revoked by delivery to the
Secretary of the Company of a written revocation notice (a “Revocation”) or
modified by delivery to the Secretary of the Company of a new Election Notice.
Any Election or Revocation under this Section 11.2 shall be effective with
respect to Fees that otherwise would be paid after the later of (x) with respect
to an Initial Election (as defined below), the date of receipt by the Secretary
of the Company of the Election Notice or, if later, the date specified in such
Election Notice, and (y) with respect to any Revocation or any Election, other
than an Initial Election, six months after the date of receipt by the Secretary
of the Company of such Revocation or Election Notice. There shall be no limit on
the number of Elections or Revocations that may be made by a Director. A
Director who does not elect that all or a portion of his Fees be paid in Shares
shall receive his Fees in cash on the date that such Fees are otherwise due. Any
Shares payable under this Section 11.2 shall be issued to the Director on the
same date that the Fees would have been paid in cash. The number of Shares to be
issued to a Director who makes an Election under this Section 11.2 shall be
determined by dividing:


(i) the amount of the Director’s Fees for which such Director has made an
Election under this Section 11.2, by


(ii) the average of the fair market value of the Shares of Common Stock for the
20 consecutive trading days immediately preceding the date as of which the Fees
otherwise would be payable. Only full Shares shall be issued pursuant to this
Section. If the formula set forth above would result in a Director receiving any
fractional Share, then, in lieu of such fractional Share, the Director shall be
paid cash.


For purposes of this Section 11.2, an “Initial Election” means an Election
received by the Secretary of the Company from a Director on a date not later
than the later of (a) ten days following approval of the Plan by the
stockholders, and (b) ten days after a Director is first elected a director of
the Company; provided, however, that with respect to Directors who were
participants in the Triarc Companies, Inc. 1993 Equity Participation Plan (the
“1993 Plan”) or the Triarc Companies, Inc. 1998 Equity Participation Plan (the
“1998 Plan”), the most recent outstanding election under the 1993 Plan or the
1998 Plan, if any, shall be deemed to continue

 
- 9 -

--------------------------------------------------------------------------------

 

under this Plan as an “Initial Election” and shall continue to be effective so
long as no new Election Notice is received within ten days following approval of
the Plan by the stockholders.


11.3. Effectiveness of Section 11. Notwithstanding anything in this Plan to the
contrary, Section 11.1 and Section 11.2 shall become effective only when, as and
to the extent that Section 11.1 and 11.2 of the 1998 Plan, respectively, become
ineffective due to (a) there being insufficient shares of Common Stock available
under the 1998 Plan, (b) the expiration of the 1998 Plan or (c) any other
reason.




PROVISIONS RELATING TO RESTRICTED SHARES


12. Granting of Restricted Shares. The Committee may grant Restricted Shares to
eligible persons at any time. In granting Restricted Shares (and, as further
described in Section 18 below, Restricted Share Units), the Committee shall
determine in its sole discretion the period or periods during which the
restrictions on transferability applicable to such Shares will be in force (the
“Restricted Period”). The Restricted Period may be the same for all such Shares
granted at a particular time or to any one grantee or may be different with
respect to different grantees or with respect to various of the Shares granted
to the same grantee, all as determined by the Committee in its sole discretion.


Each grant of Restricted Shares under the Plan shall be evidenced by an
agreement which shall be executed by the Company and by the person to whom the
Restricted Shares are granted. The agreement shall contain such terms and
provisions, not inconsistent with the Plan, as shall be determined by the
Committee.


13. Restrictions on Transferability. During the Restricted Period applicable to
each grant of Restricted Shares (and as further described in Section 19 below,
Restricted Share Units), such Shares (or Restricted Share Units, as the case may
be) may not be sold, assigned, transferred or otherwise disposed of, or
mortgaged, pledged or otherwise encumbered. Furthermore, a grantee’s eventual
right, if any, to such Shares (or Restricted Share Units, as the case may be)
may not be assigned or transferred except by will or by the laws of descent and
distribution. The restrictions on the transferability of Restricted Shares (or
Restricted Share Units, as applicable) imposed by this section are referred to
in this Plan as the “Transferability Restrictions.”


14. Determination of Vesting Restrictions. With respect to each grant of
Restricted Shares (and, as further described in Section 20 below, Restricted
Share Units), the Committee shall determine in its sole discretion the
restrictions on vesting which will apply to the Shares for the Restricted
Period, which restrictions as initially determined and as they may be modified
pursuant to the Plan are referred to hereinafter as the “Vesting Restrictions.”
By way of illustration but not by way of limitation, any such determination of
Vesting Restrictions by the Committee may provide (a) that the grantee will not
be entitled to any such Shares unless he or she is still employed by, or
providing services to, the Company or its Subsidiaries or Affiliates at the end
of the Restricted Period; (b) that the grantee will become vested in such Shares
according to such schedule as the Committee may determine; (c) that the grantee
will become vested in such Shares at the end of or during the Restricted Period
based upon the achievement (in such

 
- 10 -

--------------------------------------------------------------------------------

 

manner as the Committee may determine) of such performance standards as the
Committee may determine; (d) that the grantee will become vested in such Shares
in any combination of the foregoing or under such other terms and conditions as
the Committee in its sole discretion may determine; and (e) how any such Vesting
Restrictions will be applied, modified or accelerated in the case of the
grantee’s death, total and permanent disability (as determined by the
Committee), retirement or under any other circumstances.


The performance standards, if any, set by the Committee for any grantee of
Restricted Shares or Restricted Share Units, as applicable, may be individual
performance standards applicable to the grantee, may be performance standards
for the Company or the division, business unit or Subsidiary by which the
grantee is employed or to which the grantee is providing services, may be
performance standards set for the grantee under any other plan providing for
incentive compensation for the grantee, or may be any combination of such
standards. Performance standards set at the time of the grant of any Restricted
Shares or Restricted Share Units may be revised at any time prior to the
beginning of the last year of the applicable Restricted Period, but only to take
into account significant changes in circumstances as determined by the Committee
in its sole discretion.


If the Committee deems the Vesting Restrictions inappropriate for any grantee,
it may approve the award and delivery to such grantee of all or any portion of
the Restricted Shares then held in escrow pursuant to Section 15. Any Restricted
Shares so awarded and delivered to a grantee shall be delivered free and clear
of the Transferability Restrictions.


15. Manner of Holding and Delivering Restricted Shares. Each certificate issued
for Restricted Shares granted hereunder will be registered in the name of the
grantee, will contain such legend(s) as the Committee shall determine
appropriate, if any, and will be deposited with the Company or its designee in
escrow, accompanied by a stock power executed in blank by the grantee covering
such Shares. The certificates for such Shares will remain in escrow until the
earlier of the end of the applicable Restricted Period, or, if the Committee has
provided for earlier termination of the Transferability Restrictions following a
grantee’s death, total and permanent disability, retirement or earlier vesting
of such Shares, such earlier termination of the Transferability Restrictions. At
whichever time is applicable, the certificates representing the number of such
Shares to which the grantee is then entitled will be released from escrow and
delivered to the grantee free and clear of the Transferability Restrictions,
provided that in the case of a grantee who is not entitled to receive the full
number of such Shares evidenced by the certificates then being released from
escrow because of the application of the Vesting Restrictions, such certificates
will be returned to the Company and canceled, and a new certificate representing
the Shares, if any, to which the grantee is entitled pursuant to the Vesting
Restrictions, will be issued and delivered to the grantee, free and clear of the
Transferability Restrictions (and, if applicable, a new certificate will also be
issued back into escrow, accompanied by a new stock power executed in blank by
the grantee, covering the Shares to which the grantee is not yet entitled due to
the application of the Vesting Restrictions).


16. Transfer in the Event of Death, Disability or Retirement. Notwithstanding a
grantee’s death, total and permanent disability or retirement, the certificates
for his or her Restricted Shares will remain in escrow and the Transferability
Restrictions will continue to apply to such

 
- 11 -

--------------------------------------------------------------------------------

 

Shares unless the Committee determines otherwise. Upon the release of such
Shares from escrow and the termination of the Transferability Restrictions,
either upon any such determination by the Committee or at the end of the
applicable Restricted Period, as the case may be, the portion of such grantee’s
Restricted Shares to which he or she is entitled, determined pursuant to his or
her applicable Vesting Restrictions, will be awarded and delivered to the
grantee or to the person or persons to whom the grantee’s rights, if any, to the
Shares shall pass by will or by the applicable law of descent and distribution,
as the case may be. However, the Committee may, in its sole discretion, award
and deliver all or any greater portion of the Restricted Shares to any such
grantee or to such person or persons.


17. Limitations on Obligation to Deliver Shares. The Company shall not be
obligated to deliver any Restricted Shares free and clear of the Transferability
Restrictions until the Company has satisfied itself that such delivery complies
with all laws and regulations by which the Company is bound.




PROVISIONS RELATING TO RESTRICTED SHARE UNITS


18. Award of Restricted Share Units. The Committee may grant Restricted Share
Units to eligible persons at any time. In granting Restricted Share Units, the
Committee shall determine in its sole discretion the Restricted Period. The
Restricted Period may be the same for all such Restricted Share Units granted at
a particular time or to any one grantee or may be different with respect to
different grantees or with respect to various of the Restricted Share Units
granted to the same grantee, all as determined by the Committee in its sole
discretion.


Each grant of Restricted Share Units under the Plan shall be evidenced by an
agreement which shall be executed by the Company and the grantee. The agreement
shall contain such terms and provisions, not inconsistent with the Plan, as
shall be determined by the Committee. No Shares shall be issued at the time a
Restricted Share Unit is granted, and the Company will not be required to set
aside a fund for the payment of any such grant.


At the discretion of the Committee, each Restricted Share Unit (representing one
Share) may be credited with cash and stock dividends paid by the Company in
respect of one Share (“Dividend Equivalents”). At the discretion of the
Committee, Dividend Equivalents may be either currently paid to the grantee or
withheld by the Company for the grantee’s account, and interest may, at the sole
discretion of the Committee, be credited on the amount of cash Dividend
Equivalents withheld at a rate and subject to such terms as determined by the
Committee. Dividend Equivalents credited to a grantee’s account and attributable
to any particular Restricted Share Unit (and interest thereon, if applicable)
shall be distributed to the grantee upon settlement of such Restricted Share
Unit and, if such Restricted Share Unit is forfeited, the grantee shall have no
right to such Dividends Equivalents (or interest thereon, if applicable).


19. Restrictions on Transferability. During the Restricted Period applicable to
each grant of Restricted Share Units, such units shall be subject to the
Transferability Restrictions, as described in Section 13 of the Plan.

 
- 12 -

--------------------------------------------------------------------------------

 

      20. Determination of Vesting Restrictions. With respect to each grant of
Restricted Share Units, the Committee shall determine in its sole discretion the
Vesting Restrictions, as described in Section 14 of the Plan. To the extent
Restricted Share Units are forfeited, all rights of the grantee to such
Restricted Share Units shall terminate without further obligation on the part of
the Company.


If the Committee deems the Vesting Restrictions inappropriate for any grantee,
it may approve the settlement of all or any portion of the Restricted Share
Units then held in escrow pursuant to Section 21.


21. Settlement of Restricted Share Units. Upon the expiration of the Restricted
Period and the lapse of the Vesting Restrictions, if any, with respect to any
outstanding Restricted Share Units, the Company shall deliver to the grantee, or
his beneficiary, without charge, one Share for each such outstanding Restricted
Share Unit (“Vested Unit”) and cash equal to any Dividend Equivalents credited
with respect to each such Vested Unit in accordance with Section 18 hereof and
the interest thereon, if any; provided, however, that, if explicitly provided in
the applicable agreement, the Committee may, in its sole discretion, elect to
pay cash or part cash and part Shares in lieu of delivering only Shares for
Vested Units. If a cash payment is made in lieu of delivering Shares, the amount
of such payment shall be equal to the fair market value of the Shares as of the
date on which the Restricted Period lapsed with respect to such Vested Unit. Any
Shares delivered in settlement of Restricted Share Units shall be delivered free
and clear of the Transferability Restrictions.




GENERAL PROVISIONS


22. Stockholder Rights. Except for the Transferability Restrictions, a grantee
of Restricted Shares shall have the rights of a holder of the Shares, including
the right to receive dividends paid on such Shares and the right to vote such
Shares at meetings of stockholders of the Company; provided that the Committee
may provide at the time of any grant of Restricted Shares that cash dividends
and stock dividends with respect to the Restricted Shares may be withheld by the
Company for the grantee’s account, and interest may be credited on the amount of
cash dividends withheld at a rate and subject to such terms as determined by the
Committee. The cash dividends or stock dividends so withheld by the Company and
attributable to any particular Restricted Share (and interest thereon, if
applicable) shall be distributed to the grantee upon the release of restrictions
on such Restricted Share and, if such Restricted Share is forfeited, the grantee
shall have no right to such cash dividends or stock dividends. No optionee shall
have any of the rights of a stockholder with respect to any Shares unless and
until he or she has exercised his or her Option with respect to such Shares and
has paid the full purchase price therefor. No grantee of a Restricted Share Unit
shall have any of the rights of a stockholder with respect to any Shares unless
and until his or her Restricted Share Unit has been settled by the Company in
Shares.


23. Changes in Shares. In the event of (i) any split, reverse split, combination
of shares, reclassification, recapitalization or similar event (including,
without limitation, any spin-off of a Subsidiary) which involves, affects or is
made with regard to any class or series of Capital Stock

 
- 13 -

--------------------------------------------------------------------------------

 

which may be delivered pursuant to the Plan (“Plan Shares”), (ii) any dividend
or distribution on Plan Shares payable in stock, or extraordinary dividend
payable in cash, or (iii) a merger, consolidation or other reorganization as a
result of which Plan Shares shall be increased, reduced or otherwise changed or
affected, then in each such event the Committee shall, to the extent it deems it
to be consistent with such event and necessary or equitable to carry out the
purposes of the Plan, appropriately adjust (a) the maximum number of shares of
Capital Stock and the classes or series of such Capital Stock which may be
delivered pursuant to the Plan, (b) the number of shares of Capital Stock and
the classes or series of Capital Stock subject to outstanding Options, SARs,
Restricted Share Units or grants of Restricted Shares, (c) the Option price per
share of all Capital Stock subject to outstanding Options, (d) any performance
based Vesting Restrictions in any Plan agreement that are based on stock price
and (e) any other provisions of the Plan; provided, however, that (I) any
adjustments made in accordance with clauses (b) and (c) shall make any such
outstanding Option or SAR, as nearly as practicable, equivalent to such Option
or SAR, as the case may be, immediately prior to such change and (II) no such
adjustment shall give any optionee any additional benefits under any outstanding
Option. Further, with respect to awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
adjustments or substitutions shall be made only to the extent that the Committee
determines that such adjustments or substitutions may be made without causing
such awards to fail to qualify as “performance-based compensation” for purposes
of Section 162(m) of the Code.


24. Reorganization. In the event that the Company is merged or consolidated with
another corporation, or in the event that all or substantially all of the assets
of the Company are acquired by another corporation, or in the event of a
reorganization or liquidation of the Company (each such event being hereinafter
referred to as a “Reorganization Event”) or in the event that the Board of
Directors shall propose that the Company enter into a Reorganization Event, then
the Committee may in its discretion take any or all of the following actions:
(i) by written notice to each optionee, provide that his or her Options and/or
SARs will be terminated or repurchased by the Company unless exercised within 30
days (or such longer period as the Committee shall determine in its sole
discretion) after the date of such notice (without acceleration of the
exercisability of such Options); and (ii) advance the date or dates upon which
any or all outstanding Options shall be exercisable or the Vesting Restrictions
or Restricted Period applicable to any Restricted Shares or Restricted Share
Units, as applicable, shall lapse.


Whenever deemed appropriate by the Committee, any action referred to in the
preceding paragraph may be made conditional upon the consummation of the
applicable Reorganization Event. The provisions of this Section 24 shall apply
notwithstanding any other provision of the Plan.


25. Change of Control. Notwithstanding anything in the Plan to the contrary,
upon (i) the acquisition by any person of 50% or more of the combined voting
power of the Company’s outstanding securities entitled to vote generally in the
election of directors, or (ii) a majority of the directors of the Company being
individuals who are not nominated by the Board of Directors (a “Change of
Control”), then (a) any outstanding Options granted under the Plan shall be
fully and immediately exercisable, (b) any Vesting Restrictions applicable to
any Restricted Shares shall lapse and such Restricted Shares shall be delivered
free and clear of all Transferability

 
- 14 -

--------------------------------------------------------------------------------

 

Restrictions and (c) any Restricted Period and Vesting Restrictions applicable
to any Restricted Share Units shall lapse and such Restricted Share Units
(together with any dividends or Dividend Equivalents, and any interest thereon,
being held by the Company) shall be settled in accordance with Section 21
hereof. The acquisition of any portion of the combined voting power of the
Company by Nelson Peltz or Peter May or by any person affiliated with such
persons (or the acquisition or disposition by any person or persons who receive
any award under Section 11 hereof) shall in no event constitute a Change of
Control.


26. Withholding Taxes. Whenever under the Plan Shares are to be delivered
pursuant to an award, the Committee may require as a condition of delivery that
the optionee or grantee remit an amount sufficient to satisfy all federal, state
and other governmental holding tax requirements related thereto. Whenever cash
is to be paid under the Plan (whether upon the exercise of an SAR, payment of
dividends or Dividend Equivalents (and interest thereon, if any), settlement of
a Restricted Share Unit or otherwise), the Company may, as a condition of its
payment, deduct therefrom, or from any salary or other payments due to the
optionee or grantee, an amount sufficient to satisfy all federal, state and
other governmental withholding tax requirements related thereto or to the
delivery of any Shares under the Plan. Notwithstanding any provision of the Plan
to the contrary, in connection with the transfer of an Option to a Permitted
Transferee pursuant to Section 9 of the Plan, the optionee shall remain liable
for any withholding taxes required to be withheld upon the exercise of such
Option by the Permitted Transferee.


Without limiting the generality of the foregoing, (i) an optionee or grantee may
elect to satisfy all or part of the foregoing withholding requirements by
delivery of Mature Shares having a fair market value (determined as of the date
of such delivery by the optionee or grantee) equal to all or part of the amount
to be so withheld, provided that the Committee may require, as a condition of
accepting any such delivery, the optionee or grantee to furnish an opinion of
counsel acceptable to the Committee to the effect that such delivery would not
result in the optionee or grantee incurring any liability under Section 16(b) of
the Act, and (ii) the Committee may permit any such delivery to be made by
withholding Shares from the Shares otherwise issuable pursuant to the award
giving rise to the tax withholding obligation (in which event the date of
delivery shall be deemed the date such award was exercised, delivered or
settled).


27. 162(m) Performance-Based Awards. The Committee may determine that an award
of Options, SARs, Restricted Shares or Restricted Share Units that would not
otherwise qualify as “performance-based compensation” under Section 162(m) of
the Code shall be made to so qualify by the implementation of additional vesting
conditions based on the attainment of performance standards in accordance with
the rules set forth below. Such an award is referred to hereunder as a “162(m)
Performance-Based Award.” The performance standards applicable to a 162(m)
Performance-Based Award will be based on objective, quantifiable measures for
the Company as a whole, or the operating units of the Company, with respect to a
period established by the Committee (a “Performance Period”) and may include,
and will be limited to, one or more of the following:


 
1.
earnings per share;



 
2.
market share;


 
- 15 -

--------------------------------------------------------------------------------

 



 
3.
margins (limited to gross margin, “Adjusted EBITDA” (as defined below) margin,
and Adjusted EBITDA (as defined below, but excluding clause (1) thereof)
margin);



 
4.
productivity improvement;



 
5.
costs or expenses;



 
6.
successful completion of acquisitions, dispositions, recapitalizations,
financings or refinancings;



 
7.
total return on investment portfolio;



 
8.
pre-tax net realized capital gains;



 
9.
stock price;



 
10.
net investment income;



 
11.
consolidated net income, plus (without duplication and only to the extent such
amount was deducted in calculating such consolidated net income) interest
expense, income taxes, depreciation expense and amortization expense; or



 
12.
aggregate consolidated net income for the applicable fiscal year determined in
accordance with United States generally accepted accounting principles as in
effect from time to time (“GAAP”), applied on a basis consistent with past
practice, modified as follows (as so modified, “Modified EBITDA”):



plus (without duplication and only to the extent such amount was deducted in
calculating such consolidated net income) the following items on a consolidated
basis: (a) interest expense; (b) income taxes; (c) depreciation expense; and (d)
amortization expense;


minus (without duplication and only to the extent such amount was included in
calculating such consolidated net income) the following items on a consolidated
basis: (e) interest income; and (f) other income not included in operating
profit under GAAP;


and further adjusted to exclude the impact of:


(i) Annual Operating Plan net expense variances attributable to the financing of
new units (opened during

 
- 16 -

--------------------------------------------------------------------------------

 

the applicable fiscal year) through capital leases instead of operating leases
as contemplated by the Annual Operating Plan, provided that (A) no adjustment
under this clause (i) shall be made in respect of such new units in excess of
the total number of new units contemplated by the Annual Operating Plan, (B) no
adjustment under this clause (i) shall be made in respect of (1) new units
financed through capital leases, other than such new units in excess of the
total number of new units contemplated by the Annual Operating Plan to be
financed through capital leases or (2) new units financed through operating
leases, other than such new units in excess of the total number of new units
contemplated by the Annual Operating Plan to be financed through operating
leases;


(ii) acquisitions and dispositions, by (A) disregarding for any portion of the
fiscal year in which any assets are acquired (and any later fiscal years) any
portion of actual Modified EBITDA attributable to any such acquired assets and
(B) reducing the applicable Performance Goal and Cumulative Performance Goal for
the fiscal year in which any assets are disposed (and any later fiscal years) by
the projected amount of Modified EBITDA attributable to any such disposed assets
for the portion of the fiscal year of disposition (and any later fiscal years)
that was reflected in such Performance Goal and Cumulative Performance Goal;


(iii) all items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence, as determined in accordance with
standards established by Opinion No. 30 of the Accounting Principles Board and
any amendment, restatement, modification, supplement or successor thereto (“APB
Opinion No. 30”); and


(iv) all items of expense related to equity based compensation determined in
accordance with the standards established by Statement of Financial Accounting
Standards No.123(R), and any amendment, modification or successor thereto.


For each Performance Period, the Committee will, on or before the date as may be
required in order for a 162(m) Performance-Based Award to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code (the
“Performance Goals Date”), establish (a) the performance standards and (b) if
more than one performance standard is established, the weighting of the

 
- 17 -

--------------------------------------------------------------------------------

 

performance standards. The Committee may at any time prior to the Performance
Goals Date for a Performance Period or, subject to the next paragraph, at any
time thereafter in its sole and absolute discretion, adjust or modify the
calculation of a performance standard for such period in order to prevent the
dilution or enlargement of the rights of optionees and/or grantees (X) in the
event or in anticipation of any unusual or extraordinary corporate item,
transaction, event or development; (Y) in recognition or in anticipation of any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to or in anticipation of changes in
applicable laws, regulations, accounting principles or business conditions; and
(Z) in view of the Committee’s assessment of the business strategy of the
Company, performance of comparable organizations, economic and business
conditions, and any other circumstances deemed relevant.


The Committee may exercise such discretion set forth in the preceding paragraph
to the extent the exercise of such authority after the Performance Goals Date
would not cause the 162(m) Performance-Based Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code. If such
discretion would cause such 162(m) Performance-Based Award to fail to qualify as
performance-based compensation, then such authority shall only be exercised with
respect to those optionees or grantees who are determined by the Committee to be
persons not subject to Section 162(m) of the Code.


On or before the Performance Goals Date as to each applicable Performance
Period, the Committee shall establish a written schedule of the amount of Shares
subject to the 162(m) Performance-Based Award that will vest if the performance
standards are satisfied. As soon as practicable following the end of such the
applicable Performance Period, the Committee will certify in writing the
attainment of the performance standards established for such period and will
calculate the number of Shares subject to the 162(m) Performance-Based Award, if
any, that will vest pursuant to the schedule previously established by the
Committee.


Notwithstanding any provision herein to the contrary, no 162(m)
Performance-Based Award will vest in respect of a period in which performance
fails to attain or exceed the minimum level for any of the performance
standards.


For purposes of this Section 27, “Adjusted EBITDA” for any referenced period
shall mean the Company’s (or with respect to an acquired company, the acquired
company’s) operating income for such period, as reflected on its consolidated
audited financial statements, adjusted to exclude the impact of:


(1) depreciation and amortization expenses;


(2) any amounts accrued pursuant to management bonus plans and related employer
payroll taxes for the fiscal year;


(3) any discretionary or matching contributions to the Company’s 401(k) Plan and
other deferred compensation plans for the applicable fiscal year;

 
- 18 -

--------------------------------------------------------------------------------

 



(4) all items of gain, loss or expense determined to be extraordinary or unusual
in nature or infrequent in occurrence or related to the disposal of a segment of
a business or related to a change in accounting principles, all as determined in
accordance with standards established by APB Opinion No. 30;


(5) all items of gain, loss or expense related to restructuring charges of
subsidiaries whose operations are not included in operating income for the
fiscal year;


(6) all items of gain, loss or expense related to discontinued operations that
do not qualify as a segment of a business as defined under APB Opinion No. 30;


(7) any profit or loss attributable to the business operations of any entity
acquired by the Company or any consolidated subsidiary during the applicable
period;


(8) the reduction in carrying value of long-lived assets, in accordance with
FASB Pronouncement No. 121 and/or FASB Pronouncement No. 144, and any amendment,
restatement, modification, supplement or successor thereto; and


(9) all items of expense related to equity-based compensation determined in
accordance with the standards established by Opinion No. 25 of the Accounting
Principles Board or FASB Pronouncement No. 123, and any amendment, restatement,
modification, supplement or successor thereto.


In addition, operating income will not be adjusted for a minority interest
holder’s share of a consolidated subsidiary’s operating income or loss.


28. Additional Provisions of an Award. Awards under the Plan also may be subject
to such other provisions (whether or not applicable to the benefit awarded to
any other optionee or grantee) as the Committee determines appropriate
including, without limitation, provisions to assist the optionee or grantee in
financing the purchase of Shares upon the exercise of Options, provisions for
the forfeiture of or restrictions on resale or other disposition of Shares
acquired under any Option or received in settlement of a Restricted Share Unit
or Restricted Shares, provisions giving the Company the right to repurchase
Restricted Shares or Shares acquired under any Option or received in settlement
of a Restricted Share Unit in the event the optionee or grantee elects to
dispose of such Shares and provisions allowing the optionee or grantee to elect
to defer the receipt of payment in respect of awards for a specified period or
until a specified event.


29. Amendment and Discontinuance. The Board of Directors may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided that no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any regulatory requirement applicable to the Plan
(including as necessary to prevent awards which are intended to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code to
fail to so qualify) and provided further that any such amendment, alteration,
suspension, discontinuance or

 
- 19 -

--------------------------------------------------------------------------------

 

termination that would impair any rights under any award theretofore made under
the Plan shall not to that extent be effective without the consent of the person
to whom such award was made.


30. Applicable Laws. The obligation of the Company to deliver Shares shall be
subject to all applicable laws, rules and regulations, and to such approvals by
governmental agencies as may be deemed appropriate by the Committee, including,
among others, such steps as counsel for the Company shall deem necessary or
appropriate to comply with requirements of relevant securities laws. Such
obligation shall also be subject to the condition that the Shares reserved for
issuance upon the exercise of Options or settlement of Restricted Share Units
granted under the Plan shall have been duly listed on any national securities
exchange which then constitutes the principal trading market for the Shares.


31. Governing Laws. The Plan shall be applied and construed in accordance with
and governed by the law of the State of Delaware without regard to the
principles of conflicts of law thereof, or principals of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware, to the extent such law is not
superseded by or inconsistent with Federal law. This Plan and all awards
hereunder are intended to and shall be construed to comply with the requirements
of Section 409A of the Internal Revenue Code and the regulations thereunder.


32. Effective Date and Duration of Plan. The Plan shall become effective on the
date of its approval by the stockholders of the Company in a manner intended to
comply with the shareholder approval requirements of Section 162(m) of the Code.
The term during which awards may be granted under the Plan shall expire on June
4, 2012.


33. Amendments to Agreements. Notwithstanding any other provision of the Plan,
the Board of Directors, or any authorized committee thereof, may amend the terms
of any agreement entered into in connection with any award granted pursuant to
the Plan, provided that the terms of such amendment are not inconsistent with
the terms of the Plan.



 
- 20 -

--------------------------------------------------------------------------------

 
